Citation Nr: 0942420	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
concussion, and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental condition 
and dental trauma, and if so, whether the reopened claim 
should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a laceration of the 
lower lip, and if so, whether the reopened claim should be 
granted.

5.  Entitlement to an increased evaluation for a left knee 
disorder, rated from September 15, 2006 (the beginning of 
this appeal period) with a 20 percent rating for arthritis 
with pain and joint swelling and a separate 10 percent rating 
for limitation of motion on extension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, found that new 
and material evidence had not been received to reopen claims 
for service connection for a right knee disability, the 
residuals of a concussion (now claimed as scar), dental 
trauma including the loss of teeth, and the residuals from a 
laceration of the lower lip.  It also comes on appeal from a 
March 2007 rating decision by the New York, New York, RO that 
continued a 10 percent rating for the Veteran's left knee 
disorder.

The Veteran's claims for service connection for a right knee 
disability, the residuals of a concussion, dental trauma 
including the loss of teeth, and the residuals from a 
laceration of the lower lip were initially denied in a 
January 2005 rating decision.  The Veteran appealed this 
decision, and it was affirmed by way of an August 2006 Board 
decision.  The Veteran submitted new claims for entitlement 
to service connection for a right knee disability, the 
residuals of a concussion, dental trauma including the loss 
of teeth, and the residuals from a laceration of the lower 
lip in December 2007, leading to this appeal.

During the course of the Veteran's appeals, the RO issued a 
November 2007 statement of the case that increased the 
Veteran's rating for left knee arthritis to 20 percent, and 
provided a separate compensable rating of 10 percent for 
limitation of extension of the left knee.  As this was not a 
full grant of benefits, the Veteran's claim for an increased 
evaluation for his left knee disability is still on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2006, the Board last denied the Veteran's 
claims of entitlement to service connection for a right knee 
disability, the residuals of a concussion, dental trauma 
including the loss of teeth, and the residuals from a 
laceration of the lower lip.  The Board found that there was 
no competent medical evidence of a nexus between the 
Veteran's service and a right knee disability, the residuals 
of a concussion, or the residuals of a lacerated lip.  As to 
the Veteran's dental condition, the Board found that there 
was no current dental condition related to in-service dental 
trauma.  The Veteran did not appeal the Board decision 
regarding these matters.

2.  With regard to the Veteran's right knee disability, VA 
has received evidence in the form of a Veteran's statement to 
a July 2007 examiner that the worsening of his left knee 
disability is exacerbating his right knee disability.  Also, 
in November 2008, the Veteran was diagnosed with degenerative 
joint disease of the right knee.  This evidence has not been 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts (a 
diagnosis and a nexus to service), and raises the reasonable 
possibility of substantiating the claim.

3.  The Veteran did not submit any evidence concerning his 
claim for service connection for the residuals of a 
concussion.

4.  The Veteran did not submit any evidence concerning his 
claim for service connection for a dental condition.

5.  The Veteran did not submit any evidence concerning his 
claim for service connection for a laceration of the lower 
lip.

6.  The Veteran's left knee disability requires him to use a 
wheelchair and walk with a cane.  He has slight instability 
on standing.  His flexion is limited to 80 degrees, but he is 
unable to repeatedly flex his left knee due to pain.  
Extension of the left knee is limited to 10 degrees, 
additionally limited by pain on repetition.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for a right knee disability has been received, and 
the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (2009).

2.  New and material evidence to reopen a claim of service 
connection for the residuals of a concussion with scars has 
not been received.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (2009).

3.  New and material evidence to reopen a claim of service 
connection for a dental condition and dental trauma has not 
been received.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2009).

4.  New and material evidence to reopen a claim of service 
connection for a laceration of the lower lip has not been 
received.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156 (2009).

5.  From the beginning of the appeal period in September 
2006, the Veteran's left knee disability is most accurately 
rated with a 10 percent rating for slight instability, a 
separate 10 percent rating for limitation of motion on 
flexion, and a separate 20 percent rating for limitation of 
motion on extension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

The Veteran's claims for service connection for a right knee 
disability, the residuals of a concussion, dental trauma 
including the loss of teeth, and the residuals from a 
laceration of the lower lip were initially denied in a 
January 2005 rating decision, all because there was no 
evidence that the conditions occurred in or were caused by 
service.  This decision was affirmed by an August 2006 Board 
decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letter provided to the appellant in 
April 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied - i.e., that there was no evidence linking 
the Veteran's conditions to in-service occurrence or 
aggravation.  The Board therefore finds that the Veteran has 
been provided fully-compliant notice for his claims to reopen 
previously-denied claims for a right knee disability, the 
residuals of a concussion, dental trauma including the loss 
of teeth, and the residuals from a laceration of the lower 
lip.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd on 
other grounds sub nom. by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Notice provided to the Veteran 
in December 2006 fully complied with VA regulations 
concerning claims for increased evaluations, informing the 
Veteran that he had to demonstrate that his disability had 
worsened, of the types of evidence relevant to his claim, and 
that VA determines disability ratings by applying relevant 
Diagnostic Codes.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs) and relevant VA progress 
reports.  The appellant was afforded VA medical examinations 
for his left knee disability in February, July, and September 
2007.  

The Veteran has repeatedly requested an examination in 
relation to his attempt to reopen previously-denied claims 
for service connection for a right knee disability, the 
residuals of a concussion, dental trauma including the loss 
of teeth, and a laceration of the lower lip, asserting that 
all of these disabilities are secondary to a football injury 
while in the Army.  VA regulations require VA to obtain an 
examination or opinion to assist in making a decision 
regarding a claim for disability benefits when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Board finds that there is not credible evidence of an 
event or injury occurring in service that would warrant a 
current examination for service connection purposes.  As 
noted above, the Veteran states that he injured his right 
knee, lip, and teeth, and experienced a concussion, in an 
incident when playing football in the Army.  The Board does 
not find his claims credible.  The Veteran's STRs show that 
he had a football injury in late October 1951; importantly, 
the injury report only indicated an injury to the Veteran's 
left knee.  There was no indication whatsoever that the 
Veteran injured his head, lip, teeth, or right knee in that 
incident.  Further, as to the Veteran's teeth, a September 
1951 report, prior to the incident, showed that he was 
missing teeth numbers 3, 14, 18, and 30.  The Veteran's 
separation report, dated September 1953, showed that the 
Veteran was missing teeth numbers 3, 14, and 18.  Although 
there is a discrepancy in the reports - tooth 30 was 
"missing" in one report, yet not missing in a later report 
- the evidence would not support a finding that the Veteran 
lost teeth as a result of an incident playing football during 
the intervening period.  The September 1953 separation 
examination also showed that the Veteran's head and face were 
"normal."  The examination noted a "trick knee," but that 
has been established as and service-connected as the left 
knee disability.  In short, the Veteran's current statements 
are not credible in light of the evidence, created during the 
relevant service over 50 years ago, which shows that he did 
not suffer the injuries he claims.  Therefore, there is no 
evidence of an in-service injury, and an examination in 
conjunction with his claims to reopen previously-denied 
claims for service connection is not warranted.  The Board 
notes that, as the claim for service connection for a right 
knee disability is being reopened, the claim for service 
connection is being remanded for a new examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims decided below.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  When a 
determination of the agency of original jurisdiction is 
affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104.  Here, the Veteran's claims regarding 
the right knee, residuals of a concussion, dental problems, 
and a laceration of the lower lip were all denied by the RO 
and affirmed by the Board in its August 2006 decision.  The 
Veteran did not appeal these matters to the Court, and that 
Board decision is final.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in December 2007.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the Board last denied service connection for the 
Veteran's right knee disability, the residuals of a 
concussion, dental trauma including the loss of teeth, and 
the residuals from a laceration of the lower lip in August 
2006.  The Board found that there was no competent nexus 
between the Veteran's service and a right knee disability, 
the residuals of a concussion, or the residuals of a 
lacerated lip, and that as to the Veteran's dental condition, 
the there was no current dental condition related to in-
service dental trauma.  Therefore, for evidence in the 
Veteran's claims for service connection to be new and 
material, it must support a finding that there is a nexus 
between these disabilities and his service.  

Right Knee

As noted above, service connection for the Veteran's right 
knee disability was last finally denied in an August 2006 
Board decision because there was no competent evidence of a 
nexus between a current disability and service. 

At the time of his July 2007 examination to determine the 
status of his left knee disability, the Veteran informed the 
examiner that the worsening of his left knee disability was 
exacerbating his right knee disability.  

The Veteran was examined at the VAMC for right knee pain in 
November 2008.  The examiner diagnosed the Veteran with 
severe degenerative joint disease.  

This evidence constitutes new and material evidence, and 
requires that the claim for service connection for a right 
knee disability be reopened.  The evidence relates to 
unestablished facts necessary for service connection: a 
current disability, and an indication that the disability has 
been exacerbated by a service-connected condition.  
Therefore, the Board finds that the Veteran's previously-
denied claim for service connection for a right knee 
disability must be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Residuals of a Concussion

The Veteran has not submitted any evidence whatsoever since 
the August 2006 Board decision concerning to a disability 
related to a concussion incurred during service.  Thus, no 
new and material evidence has been received for purposes of 
reopening the Veteran's claim.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


Dental Condition

The Veteran has not submitted any evidence whatsoever since 
the August 2006 Board decision concerning to a disability 
related to a dental condition incurred during service.  Thus, 
no new and material evidence has been received for purposes 
of reopening the Veteran's claim.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

Laceration of the Lower Lip

The Veteran has not submitted any evidence whatsoever since 
the August 2006 Board decision concerning to a disability 
related to a laceration of the lower lip incurred during 
service.  Thus, no new and material evidence has been 
received for purposes of reopening the Veteran's claim.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

Although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  38 C.F.R. § 4.14.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Left Knee Disability

The Veteran filed his claim for an increased evaluation for 
his left knee disability in September 2006.  

VA provided the Veteran with an examination for his left knee 
in February 2007.  The Veteran reported symptoms including 
pain, stiffness, swelling, "giving way," and "locking."  
He did not experience dislocation or subluxation.  He treated 
the condition with analgesics and used a cane for ambulation.  
The Veteran had been retired for more than ten years at the 
time of the examination.  On physical examination, the 
Veteran had extension of the left knee to zero degrees, and 
flexion to 100 degrees.  There was objective evidence of 
painful motion of the left knee when flexed more than 90 
degrees; with repetitive motion, the pain increased.  The 
Veteran did not have ankylosis.  The examiner was not able to 
address the stability of the knee because of marked guarding 
by the Veteran.  X-rays showed severe osteoarthritis of the 
left knee.  During flare-ups, the Veteran had increased pain, 
weakness, and lack of endurance.

The Veteran was again examined in July 2007.  He informed the 
examiner that the knee had gotten worse since the last 
examination.  He was no longer able to stand.  The knee was 
weak, stiff, and had begun to affect the right knee.  The 
knee would become red and hot, would give out, and would lock 
up.  He had flare-ups when getting up out of a sitting 
position.  The pain from flare-ups would be a 10 on a scale 
of 1 to 10 and would last two or three days.  On physical 
examination, the Veteran's knee was swollen and tender to the 
touch.  Neither range of motion testing nor tests for 
instability could be completed because of pain and swelling.

VA provided a third examination for the Veteran in September 
2007.  The Veteran informed the examiner his knee was worse.  
The knee stayed inflamed and swollen, was very tender, and 
was generally too painful to move.  The knee lacked endurance 
and fatigued easily.  The knee flared when the Veteran 
attempted to walk on it, which he only did with a cane and 
while around the house.  Otherwise, he used a wheelchair.  
Physical examination showed the knee to be inflamed and 
swollen.  It was painful to palpitation.  The Veteran could 
extend his knee to 10 degrees, and flex the knee to 80 
degrees.  He was not able to repeat range of motion testing 
due to pain.  The examiner could not perform stability 
testing because of swelling of the joint.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disabilities, including Diagnostic 
Code 5256 (ankylosis), Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  Arthritis 
evaluations are governed by Diagnostic Code 5003.

The Board initially notes that there is no evidence of 
ankylosis of the knee, dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum, and thus, the 
corresponding Diagnostic Codes for those disabilities will 
not be considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Arthritis is evaluated under Diagnostic Code 5003, and is 
rated based on limitation of motion.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
For the 10 percent evaluation to apply in cases of 
noncompensable limitation of motion, the limitation of motion 
must still be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Presently, and throughout the appeal period, beginning with 
the Veteran's September 2006 claim, the Veteran has been in 
receipt of a 10 percent evaluation for limitation of 
extension of the knee (Diagnostic Code 5261), and a 20 
percent evaluation for the other symptomatology of his knee, 
rated analogously under a Diagnostic Code 5258.  As discussed 
below, this is not the most accurate assessment of the 
disability due to the Veteran's left knee disorder, nor is it 
a proper use of the Diagnostic Codes for rating disability of 
the knee. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, 
the VA Office of General Counsel has interpreted that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97.  In this opinion, the VA 
General Counsel interpreted that a Veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (separate ratings under Diagnostic 
Code 5260 for limitation of flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

Although separate evaluations may be assigned for distinct 
symptomatology produced by disability of a single joint, the 
current ratings assigned for the Veteran's left knee reflect 
pyramiding, which is not permissible under VA regulations.  
38 C.F.R. § 4.14.  The Board finds VA General Counsel 
Precedential Opinion 9-98 relevant in this matter.  VA Office 
of General Counsel has interpreted that Diagnostic Code 5259 
(based on removal of the semilunar cartilage) "requires 
consideration of [38 C.F.R. §§] 4.40 and 4.45 because removal 
of the semilunar cartilage may result in complications 
producing loss of motion."  VAOPGCPREC 9-98 at 6 (Aug. 14, 
1998).  Separate ratings under Diagnostic Codes 5259 and a 
code for limited or painful motion are thus not appropriate, 
because painful motion is already considered under Diagnostic 
Code 5259.  

Likewise, he would not be entitled to separate ratings under 
a code addressing limitation of motion and Diagnostic Code 
5258, because Diagnostic Code 5258 takes painful motion 
("locking" and pain) into consideration.  In short, when 
the facts show that the Veteran's left knee disability meets 
the criteria for an evaluation under both a code based on 
limitation of motion and Diagnostic Code 5258, the disability 
manifest by loss of motion may not be compensated twice by 
receipt of ratings under both codes.  38 C.F.R. § 4.14.  

Although the RO stated that the ratings were set up as they 
were to address the Veteran's loss of extension (the 10 
percent evaluation) and all other symptomatology (the 20 
percent evaluation), the rating under Diagnostic Code 5258 
necessarily requires consideration of painful motion, which 
is accounted for, at least in part, under the extension 
evaluation, and, as stated above, constitutes pyramiding.  

The Board does not suggest, however, that the Veteran's total 
evaluation for the left knee disability should be reduced; 
rather, the evaluations should be separated into ratings for 
the Veteran's loss of extension, loss of flexion, and 
instability.  By applying three separate evaluations 
addressing the Veteran's specific symptomatology, the 
Veteran's conditions will be more accurately rated and the 
ratings can be more easily adjusted depending on the 
worsening or improvement in the Veteran's symptomatology.

The Board finds that from the beginning of the appeal period, 
a 10 percent evaluation is warranted under Diagnostic Code 
5257 based on instability.  Although there is no objective 
evidence of instability, the Board finds that the Veteran's 
statements concerning his instability are credible.  The 
Veteran has extremely limited ambulation; he generally gets 
around with the use of a motorized scooter or a wheelchair, 
and only walks around his house occasionally, with the 
assistance of a cane.  The Veteran claimed that his leg 
sometimes "gives way," and is especially likely to give out 
when he first stands up out of his scooter.  There is no 
evidence of subluxation of the knee.  As such, the Board 
finds that the Veteran meets the criteria for a 10 percent 
evaluation for "slight" instability under Diagnostic Code 
5257.  There is no evidence available that the Veteran meets 
the criteria for a "moderate" evaluation.  Staged ratings 
are not applicable for this period as the severity of 
instability is not shown to have been worse than that rated 
by the 10 percent evaluation at any point during the appeal 
period.

The Board also finds that from the beginning of the appeal 
period, a separate 10 percent evaluation is warranted for the 
Veteran's loss of flexion.  In February 2007, the Veteran had 
flexion of the left knee limited to 100 degrees, with pain 
beginning at 90 degrees.  In September 2007, his flexion was 
limited to 80 degrees, and could not repeat range of motion 
testing because of pain.  As noted above, for a compensable 
evaluation based on limitation of flexion, the Veteran's 
range of motion must be limited to 45 degrees or less.  
Although the Veteran's flexion is not limited to 45 degrees 
or less, consideration of pain on flexion and inability to 
perform repetitive flexion warrants a compensable evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260.    
Staged ratings are not applicable for this period as the 
severity of loss of flexion is not shown to have been worse 
than that rated by the 10 percent evaluation at any point 
during the appeal period.

Finally, the Board finds that from the beginning of the 
appeal period, a 20 percent evaluation is warranted for the 
Veteran's loss of extension.  The Veteran's knee generally 
stayed swollen, and was often too painful to move.  Testing 
of extension in February 2007 showed extension to zero 
degrees, but motion was painful.  Testing in September 2007 
showed limitation of extension to 10 degrees.  At that time, 
the Veteran was not able to repeat extension of the knee more 
than once because of pain.  Although Diagnostic Code 5261 
requires limitation of extension to 15 degrees for a 20 
percent evaluation and the Veteran has extension to 10 
degrees, the Board finds that the most appropriate rating for 
the Veteran's loss of extension is a 20 percent evaluation.  
This rating takes into account the actual loss of extension 
and the effect of pain, weakness, and fatigability on 
repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5261.  Staged ratings are not applicable for 
this period as the severity of loss of extension is not shown 
to have been worse than that rated by the 20 percent 
evaluation at any point during the appeal period.  

Although the Veteran meets the criteria for an evaluation 
under Diagnostic Code 5003 for arthritis, a separate 
evaluation is not warranted.  Diagnostic 5003 provides that 
degenerative arthritis established on the basis of X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved, unless the limitation of motion is noncompensable 
under the appropriate Diagnostic Codes.  In this case, the 
Veteran's limitation of flexion and limitation of extension 
are both compensable under Diagnostic Codes 5260 and 5261, 
respectively.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's left knee 
disability.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  According to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the Veteran has not shown in this case is that 
his service-connected left knee disability has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required frequent periods of 
hospitalization.  In fact, there is no evidence of 
hospitalization for the Veteran's left knee condition.  The 
Veteran has been retired for well over ten years, and thus 
his knee does not cause interference with employment.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected left knee 
disability.


ORDER

New and material evidence having been submitted regarding the 
Veteran's claim for service connection for a right knee 
disability, the claim for service connection for a right knee 
disability is reopened.

New and material evidence having not been submitted regarding 
the Veteran's claim for service connection for the residuals 
of a concussion, the claim for service connection for the 
residuals of a concussion is not reopened.

New and material evidence having not been submitted regarding 
the Veteran's claim for service connection for a dental 
condition, the claim for service connection for a dental 
condition is not reopened.

New and material evidence having not been submitted regarding 
the Veteran's claim for service connection for a laceration 
of the lower lip, the claim for service connection for a 
laceration of the lower lip is not reopened.

An increased rating for the Veteran's left knee disability is 
granted such that it is rated from the beginning of the 
appeal period in September 2006 with a 10 percent rating for 
slight instability, a separate 10 percent rating for 
limitation of motion on flexion, and a separate 20 percent 
rating for limitation of motion on extension.




REMAND

The Veteran's claim for service connection for a right knee 
disability is reopened by way of this decision.  In July 
2007, the Veteran informed his VA examiner that the worsening 
of his left knee disability was exacerbating his right knee 
disability.  In November 2008, the Veteran was diagnosed with 
severe degenerative joint disease of the right knee.

The Veteran has not yet had an adequate examination to 
determine whether his right knee disability should be 
service-connected.  Specifically, no examiner has yet opined 
whether it is at least as likely as not that his right knee 
condition began during service, is due to service, or has 
been aggravated by his service-connected left knee 
disability.  

On remand, the examiner should schedule an examination for 
the Veteran's right knee disability.  The examiner should 
address the current status of the Veteran's disability, and 
provide an opinion concerning the likely etiology of the 
condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
an examination for his right knee 
disability.  The examiner should review 
the Veteran's claims file, including his 
service treatment records, as well as this 
remand prior to the examination.

The examiner should examine the Veteran's 
right knee.  In the examiner's report, he 
or she should state the range of motion of 
the Veteran's right knee, in degrees, 
noting the normal range of motion.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
specify the point of flexion or extension 
at which pain begins to occur, and the 
point at which motion is impeded due to 
pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

The examiner should then opine whether it 
is at least as likely as not that the 
Veteran's right knee disability began 
during service, is due to service, or has 
been aggravated by his service-connected 
left knee disability.  A full and complete 
rationale is requested for all opinions 
expressed by the examiner. 

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


